Citation Nr: 0833769	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  07-08 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania




THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD), prior to 
March 5, 2008.  

2.  Entitlement to a rating in excess of 30 percent for PTSD, 
from March 5, 2008.  




ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel







INTRODUCTION

The veteran served on active duty from July 1968 to March 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the RO that 
granted service connection for PTSD and assigned an initial 
evaluation of 10 percent, effective on January 5, 2006.  By 
and April 2008 rating decision, the RO assigned an increased 
30 percent rating for PTSD, effective on March 5, 2008.  


FINDINGS OF FACT

1.  The service-connected PTSD, for the period prior to March 
5, 2008, is shown to have been manifested by depression, 
anxiety, restlessness, withdrawal, isolation, flashbacks, 
hypersensitivity, nightmares, apathy, insomnia, startle 
responses, irritability and anhedonia and to be productive of 
an overall level of impairment that more nearly approximates 
that of occupation and social impairment with reduced 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  

2.  The service-connected PTSD, on March 5, 2008, is shown to 
have been manifested by flashbacks, nightmares, anxiety, a 
mildly depressed mood, restricted affect, sleep disturbance, 
hypervigilence and irritability and productive or an overall 
level of impairment that more nearly approximates that of 
occupation and social impairment with reduced reliability and 
productivity and difficulty in establishing effective work 
and social relationships.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation 
of 30 percent for the service-connected PTSD, prior to March 
3, 2008, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2007).  

2.  The criteria for the assignment of a rating of 50 percent 
for the service-connected PTSD, beginning on March 3, 2008, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

The notice requirements of VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 FR 
23353-56 (April 30, 2008).  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

This case arises following the award of service connection 
and appeal of the initial evaluation assigned.  A February 
2006 notice letter advised the veteran of the types of 
evidence needed to establish service connection to include 
what information and evidence must be submitted by him and 
what information and evidence will be obtained by VA.  

A February 2008 letter advised the veteran of the necessity 
of providing medical or lay evidence demonstrating the level 
of disability.  The notice also provided examples of 
pertinent medical and lay evidence that the veteran may 
submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to increased compensation.  

The letter also notified the veteran of the evidence needed 
to establish an effective date.  The case was thereafter 
readjudicated in April 2008.  The March 2007 statement of the 
case advised the veteran of the relevant rating schedule 
criteria.  

Moreover, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases in which service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i), 73 FR 23353-
56 (April 30, 2008).  

Thus, because the notice that was provided before service 
connection was granted was sufficient, VA's duty to notify in 
this case has been satisfied.  See generally Turk v. Peake, 
21 Vet. App. 565 (2008) (where a party appeals from an 
original assignment of a disability rating, the claim is 
classified as an original claim, rather than as one for an 
increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability 
rating for a service-connected disability fall under the 
category of "original claims").  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's multiple contentions, VA outpatient treatment 
reports and VA examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

The veteran was an active participant in the claims process 
by submitting statements to VA examiners regarding his 
symptoms and the impact of his disability on his functioning.  
The veteran was provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notice is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  

Therefore, any such defect is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).  


Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); See Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  

Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
apply, assigning a higher of the two where the disability 
picture more nearly approximates the criteria for the next 
higher rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The service-connected PTSD is evaluated pursuant to the 
General Rating Formula for Psychoneurotic Disorders which 
provides for the following ratings:  

A 100 percent rating is warranted when there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  

A 30 percent rating is warranted when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 10 percent rating is warranted when there is occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).  

A GAF score ranging from 61 to 70 indicate some mild symptoms 
(e.g. depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning, (e.g. occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  

A GAF score ranging from 51 to 60 indicate moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peer or coworkers).  

A GAF score of 41 to 50 indicates serious symptoms and 
serious impairment in social, occupational, or school 
functioning (e.g., no friends), while a GAF score of 31 to 40 
indicates major impairment in several areas, such as work or 
school, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  

A GAF score of 21 to 30 indicates that behavior is 
considerably influenced by delusions or hallucinations, or 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acting grossly inappropriately, 
suicidal preoccupation), or an inability to function in 
almost all areas (e.g., stays in bed all day; no job, home, 
or friends).  See Diagnostic and Statistical Manual of Mental 
Disorders, (4th ed. 1994) (DSM-IV).  

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF scores.  See 38 
C.F.R. § 4.130 (2007).  

Accordingly, GAF scores do not automatically equate to any 
particular percentage in the Rating Schedule.  Rather, they 
are but one factor to be considered in conjunction with all 
the other evidence of record.  

The veteran contends in essence that his PTSD has gotten 
worse and as such warrants a higher rating.  In statements 
presented throughout the duration of the appeal the veteran 
maintained that his PTSD symptoms, including sleep 
disturbance, flashbacks, anger and irritability affect him to 
the point that he was unsure how much longer he would be able 
to work.  

The VA outpatient treatment reports from September 2005 to 
January 2008 reflect the veteran's PTSD symptoms included 
insomnia, depression, sleep disturbance, depressed mood, 
flashbacks, hopelessness, nightmares, irritability and 
anxiety.  

During the course of his treatment at the VA the veteran's 
memory was found to be intact and his insight and judgment 
were good to fair on most occasions.  GAF scores ranged from 
45 to 65.  

In August 2006, the veteran reported suicidal and homicidal 
ideation and was found to have an impaired to remote memory, 
mildly impaired judgment and fair insight.  A GAF score of 45 
was assigned.  

Likewise, in October 2006, the veteran reported having 
thoughts of suicidal and homicidal ideation and the examiner 
found an impaired to remote memory, impaired judgment and 
fair insight.  He was assigned a GAF score of 55.  

Both August 2007 and November 2007 reports noted the veteran 
was very vague in describing his PTSD symptoms, although he 
reported nightmares, flashbacks and irritability symptoms.  
Both reports also noted his cognition was grossly intact and 
affect was pleasant and cooperative on both occasions.  

In a March 2006 VA examination, the veteran reported having 
PTSD symptoms including depression, anxiety, low energy, low 
concentration, a varied appetite, irritability, restlessness, 
withdrawal, isolation, flashbacks, hypersensitivity, 
nightmares, apathy, insomnia, startle responses and 
anhedonia.  

The examiner noted that the death of the veteran's wife of 30 
years had played a significant role in his depression and 
vegetative state.  The examiner also noted that the benefit 
of the doubt was given to the veteran's complaints of 
avoidance, though he saw no clear evidence of such 
activities.  

In regard to the veteran's occupational functioning, the 
examiner noted that the veteran did pretty well, although 
there were some periods where he felt overwhelmed and 
anxious. The veteran described himself as functioning well.  
He worked at several jobs until his current job with the 
police force.  The passing of the veteran's wife resulted in 
depression, no energy or interest in anything.  

The veteran was noted to be casually dressed and groomed and 
appeared in no acute distress.  He was alert and oriented 
throughout the interview.  Eye contact was good and speech 
was normal.  His mood was depressed and his affect was 
restricted.  No active or passive suicidal thoughts were 
noted.  His thought process was clear, coherent, goal-
directed and logical without obsessions, compulsions, 
delusions or hallucinations.  

No evidence of major concentration or memory disturbances was 
found.  The veteran's judgment and insight were intact.  He 
was diagnosed with major depressive disorder, moderate in 
severity, without psychotic features, single episode and 
alcohol dependence, probable.  The examiner assigned a GAF 
score in the 55 to 65 range.  

In an April 2006 addendum, the VA examiner stated that the 
veteran did meet the criteria for PTSD.  He also noted that 
the veteran's GAF score relating to PTSD was in the 61 to 70 
degree range, however, in conjunction with the veteran's 
other psychiatric illnesses, his overall GAF score was in the 
55 to 65 degree range.  

A March 2008 VA examination reflects that the veteran's 
reported having PTSD symptoms included flashbacks, 
irritability, nightmares relating to war themes and Vietnam, 
significant sleep problems, anxiety, distress, difficulty 
concentrating, symptoms of increased arousal and 
hypervigilence.  

The veteran reported that his activities of daily living were 
impaired by his PTSD symptoms such that he was able to take 
care of himself and take his medication without problem.  

However, the veteran experienced problems in the efficiency 
and ability to do his work due to past memories and 
irritability.  His social functioning was also noted to be 
profoundly affected as he found it difficult to get along 
with others and was easily upset.  He reported drinking 
alcohol and not eating at times, though it was not in his 
best interest.  

A mental status evaluation revealed he veteran was well 
dressed and groomed and was able to maintain an easy rapport 
and good eye contact.  Speech flowed at a normal rate and 
rhythm, though he talked rather loud.  

The veteran offered a considerable amount of spontaneous 
information and although he answered questions in an 
appropriate manner, he made numerous other comments, used 
profanity and vulgarity at times to make his point and 
drifted off topic.  He was oriented to person, place and time 
with no evidence of delusional thinking or perceptual 
disturbances.  He was judged average to above average with 
adequate judgment, some personal insight and some 
psychological sophistication.  Memory for recent and remote 
events was adequate.  

The veteran's appetite had diminished.  His mood was mildly 
depressed and his affect was restricted.  He was fairly 
talkative and opinionated and the examiner noted how veteran 
would trigger an argument or confrontation.  No suicidal 
intent was found.  

The examiner concluded that the veteran had several issues 
going on as well as multiple physical problems impacting his 
daily life.  The examiner also concluded that the impact of 
losing his wife of thirty years resulted in an increase in 
his depressive symptoms and compounded the PTSD.  

The veteran was diagnosed with PTSD with depression, alcohol 
abuse and bereavement and was assigned a GAF score of 55.  

Having carefully reviewed the evidence of record, the Board 
finds that an initial evaluation of 30 percent is warranted 
prior to March 5, 2008 as there is evidence of an inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

The veteran's PTSD symptoms included low energy, and low 
concentration with some instances of an impaired remote 
memory, the evidence indicates more recent findings that the 
veteran's cognitive functions were grossly intact.  Some 
suicidal ideation has been reported on occasion, and the 
Board finds that the service-connected disability picture 
more nearly approximated that of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  Thus, the Board finds that a 30 percent rating is for 
application for the initial period of this appeal.  

After a careful review of the evidence of record, the Board 
also finds that a higher evaluation of 50 percent is for 
application for the period beginning on March 5, 2008.  The 
Board notes that the March 2008 VA examination found that the 
veteran was mildly depressed with a restricted affect and 
that his PTSD symptoms were exacerbated by several issues, 
multiple physical problems impacting his daily life and the 
impact of losing his wife of thirty years.  

Furthermore, the veteran reported experiencing problems in 
the efficiency and ability to do his work due to past 
memories and irritability, his GAF score of 55 indicates 
moderate symptoms with a few friends and conflicts with peers 
and co-workers.  

Thus, the Board finds that the disability picture beginning 
on March 5, 2008, more nearly approximates that of occupation 
and social impairment with reduced reliability and 
productivity and difficulty in establishing effective work 
and social relationships.  Neither occupational and social 
impairment with deficiencies in most areas nor an inability 
to establish and maintain effective work and social 
relationships, however,  is demonstrated in this case.  



ORDER

An initial evaluation of 30 percent for the service-connected 
PTSD, prior to March 5, 2008, is granted, subject to the 
regulation controlling disbursement of VA benefits.  

An initial rating of 50 percent for the service-connected 
PTSD, beginning on March 5, 2008, is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  



____________________________________________
STEPHEN L WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


